TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00648-CR


Albert Jermain Clifton, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. D-1-DC-06-203379, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Ariel Payan, is ordered to tender a brief in this cause no later than June 25, 2007.
It is ordered May 22, 2007. 

Before Chief Justice Law, Justices Puryear and Henson
Do Not Publish